Order entered January 27, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00567-CV

                          DARLENE C. AMRHEIN, Appellant

                                             V.

  ATTORNEY LENNIE F. BOLLINGER, AND WORMINTON & BOLLINGER LAW
                           FIRM, Appellee

                    On Appeal from the County Court at Law No. 6
                                Collin County, Texas
                        Trial Court Cause No. 006-02654-2017

                                         ORDER
                    Before Justices Bridges, Molberg, and Partida-Kipness

      We DENY Appellant’s motion for findings of fact and conclusions of law.




                                                  /Ken
                                                   / Molberg/
                                                   s MOLBERG
                                                  KEN
                                                   /
                                                  JUSTICE